Since the announcement of the decision upon the constitutional question involved in this case, the case has been further presented to the court upon the sole question whether or not there was sufficient evidence adduced on behalf of the administratrix to support the findings of fact and the resultant judgment entered by the Court of Appeals. The record having been carefully examined, the court is of the opinion that the findings of fact and the judgment have substantial support in the evidence, and the judgment of the Court of Appeals is therefore affirmed.
Judgment affirmed.
JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 638